Citation Nr: 1720356	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-13 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial compensable rating for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 
INTRODUCTION

The Veteran had active service from August 1981 to August 1985 and from May 1987 to November 1993 in the U.S. Navy.  He also had active service with the U.S. Army National Guard from September 2001 to April 2002.

The claim for an initial compensable rating for hypertension comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection and assigned a zero percent (non-compensable) disability rating.  The claim of service connection for hepatitis C comes before the Board on appeal from a November 2008 rating decision.  A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

The Board previously remanded this case for further development in February 2014 and July 2016.  The case has been returned to the Board for appellate review.

As noted in the Board's February 2014 and July 2016 remands, the issue of entitlement to service connection for headaches, including as due to service-connected hypertension, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, the RO).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ again for appropriate action.


FINDINGS OF FACT

1.  The Veteran, without good cause, failed to report for VA examination scheduled for the purpose of determining the nature and etiology of his hepatitis C.

2.  The record evidence does not show that the Veteran's hepatitis C is related to active service. 

3.  The Veteran, without good cause, failed to report for VA examination scheduled for the purpose of determining the current nature and severity of his service-connected hypertension.  

4.  The record evidence shows that the Veteran's hypertension is not manifested by any compensable disability at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.104 Diagnostic Code (DC) 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claims for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claims.

With regard to the Veteran's claim for service connection for hepatitis C, VA's duty to notify was satisfied by a letter dated in February 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Further, the Veteran's higher initial rating claim for hypertension is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003 ).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, VA's duty to notify has been met as to the Veteran's service connection claim and increased rating claim. 

VA also has met its duty to assist the Veteran in this appeal.  The RO associated the Veteran's service treatment records and post-service treatment records with the claims file.  Neither the Veteran nor his representative has provided any evidence or argument that any service treatment or post-service treatment records are missing or any potentially missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

The Veteran was afforded VA examinations in September 2008 for hypertension and hepatitis C.  The Veteran later asserted that his service-connected hypertension had worsened.  See March 2011 Board Hearing Transcript.  In February 2014, the Board remanded the Veteran's appeal so that he could be afforded VA examinations.  In a March 2016 appellate brief, the Veteran's representative asserted that the Veteran had not received notice of his April 2014 VA examination for hypertension.  In July 2016, after affording the Veteran the benefit of the doubt, the Board again remanded the Veteran's appeal so that he could again be afforded the opportunity to attend VA examinations.  In October 2016, examinations were ordered from the Memphis VA Medical Center.  Attempts to reach the Veteran to schedule the examinations did not yield any results.  In November 2016, the examinations were cancelled with a note indicating "Veteran failed to RSVP."

Here, the Veteran has failed to keep VA apprised of an updated mailing address.  VA attempted to contact the Veteran through the telephone numbers of record, at his last two addresses of record, and performed several searches to ascertain his most recent address.  VA also contacted the Veteran's representative who was not able to provide an updated mailing address.  (Parenthetically, the Board observes that the Veteran also has recently failed to appear for multiple VA outpatient treatment visits.)  The Board observes in this regard that Veterans generally must keep VA apprised of their whereabouts.  If they do not do so, then there is no burden on the part of VA to "turn up heaven and earth to find [them]."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Thompson v. Brown, 8 Vet. App. 169, 175 (1995) (finding VA may rely on the "last known address" shown of record and burden is on appellant to keep VA apprised of his or her whereabouts).   

Because VA has not been able to contact the Veteran, despite several attempts and solely due to the Veteran's failure to update his mailing address, the Board finds that no further assistance is necessary.  To date, neither the Veteran nor his representative have attempted to provide VA with updated contact information.  Nor has the Veteran requested that his VA examinations be rescheduled.  

Current law and regulations provide that, when a Veteran fails to report for VA examination in connection with an original compensation claim, the claim "shall be rated based on the evidence of record."  See 38 C.F.R. §§ 3.655 (a)-(b) (2016).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Thus, the Veteran's claims will be rated on the record evidence.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of: (1) the duty to fully explain the issues; and, (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the United States Court of Appeals for the Federal Circuit (Federal Circuit) ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Further, as the Veteran's failure to keep VA apprised of his current whereabouts thwarted efforts by the AOJ to comply with its July 2016 remand directives, the Board finds that there has been substantial compliance with those directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board will proceed to adjudicate the Veteran's claims. 

Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996)(table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104 (a) (West 2014).  Moreover, the Court has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board also may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran contends that he is entitled to service connection for hepatitis C.  He asserts that he was diagnosed with hepatitis C shortly after discharge from active service and believes sticking himself with needles during life-saving medic training is what caused his hepatitis C.  See March 2011 Board Hearing Transcript, at 4. 

The Veteran's service treatment records do not contain any complaints, treatment, or diagnosis related to hepatitis C.  They indicate that the Veteran had a tattoo and his ears pierced prior to entering service.  During service, he was given hepatitis A & B vaccinations.  

VA treatment records from July 2005 indicate that the Veteran had chronic viral hepatitis with moderate activity.  VA treatment records from December 2005 note that the Veteran was being seen for hepatitis C and had been taking interferon and ribavirin for three weeks but stopped taking the medications secondary to anemia and upper respiratory problems.

VA treatment records from March 2007 indicate that the Veteran was hepatitis C antibody positive but RNA negative.  He was cleared of the virus but advised to expect to always have a hepatitis C antibody that is positive.  

VA treatment records from May 2007 indicate that the Veteran's wife had been diagnosed with hepatitis C.  The treatment records suggested she contracted hepatitis through the Veteran, which he felt very disappointed and frustrated about.
Private treatment records from November 2007 indicate that the Veteran reported being diagnosed with hepatitis C in 2003.  He stated that his hepatitis was treated by a series of weekly injections of interferon and then anti-viral pills that resulted in anemia, for which additional treatment was needed.  He complained of an enlarged spleen, which he related to his hepatitis C.

The Veteran was afforded a VA examination in August 2008.  He reported at his examination, in terms of risk factors for hepatitis C, that he had never had a blood transfusion or participated in intravenous or intranasal drug use.  There was no history of promiscuous sexual behavior or hemodialysis.  He had a left ear piercing before service in 1979 as well as a tattoo from when he was 17 years old.  He reported that he had paramedic training and worked as a combat lifesaver in Bosnia.  He claimed occupational blood exposure and accidental needle sticks.  He maintained that his hepatitis C was due to these reported in-service incidents.  The examiner's impression was hepatitis C.  He stated that the Veteran's risk factors included working as a paramedic and his left arm tattoo placed under unclear circumstances. 

VA treatment records from January 2008 indicate that the Veteran had chronic hepatitis C without mention of hepatic coma.  VA treatment records from November 2009 note that the Veteran had chronic viral hepatitis with moderate activity.

The Veteran failed to report for his most recent VA examination scheduled in October 2016 in conjunction with service connection claim for hepatitis C.  The Veteran has offered no explanation as to why he failed to appear for the scheduled examination and also has not provided VA with an updated address so that he may be contacted.  Thus, the Board finds that the Veteran failed to report to the scheduled VA examination without good cause.  See 38 C.F.R. §§ 3.655(a)-(b) (2016).  Examples of good cause include, but are not limited to, such things as the illness or hospitalization of the claimant, or death of an immediate family member.  38 C.F.R. § 3.655(a).  As noted, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Id. 

There is no medical opinion of record to support the Veteran's claim for service connection for hepatitis C.  His failure to cooperate in attending his most recent VA examination scheduled in October 2016 has left the record devoid of any competent opinion as to whether his hepatitis C was incurred in or related to active service.  While VA has a duty to assist the Veteran in the development of a claim, that duty is not limitless.  See also Hyson, 5 Vet. App. at 265.

In this case, the Veteran's service medical records are negative for findings, complaints, or diagnosis of hepatitis C.  Post-service medical records are clear that the Veteran has a diagnosis of hepatitis; however, a review of the records does not reveal a medical opinion relating his hepatitis C to service.  The September 2008 VA examination report does not provide an opinion concerning the contended causal relationship between hepatitis C and active service.  

To the extent that the Veteran has asserted in lay statements and hearing testimony that there is an etiological relationship between his hepatitis C and service, the Board finds that he is not competent to provide such an opinion.  Specifically, there is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Indeed, at his Board hearing, the Veteran offered his theory on how he believed he contracted hepatitis C and indicated that "that's the most logical explanation [he has]" which suggests that the Veteran could not state with certainty or even to some degree of certainty (at least as likely as not) that sticking himself with needles during life-saving medic training caused his hepatitis C. 

As noted above, because the Veteran failed to report for VA examination scheduled in October 2016, the Board must rely on the evidence of record.  38 C.F.R. § 3.655.  There is no evidence of hepatitis C in service or medical opinion evidence relating his current disability to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C .F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following a grant of service connection, evaluation of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected hypertension is rated under DC 7101 (hypertensive vascular disease).  See 38 C.F.R. § 4.104, DC 7101 (2016).  Under DC 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  Id.

Turning to the evidence of record, VA treatment records show blood pressure readings in December 2004 of 168/98 and 168/105.  January 2005 VA treatment records show the Veteran's blood pressure was 176/114.  VA treatment records from March 2005 show the Veteran's blood pressure was 122/83.  His blood pressure was 126/84 and 124/70 in April 2005 and the examiner noted that the Veteran's hypertension was well controlled with medication.  In May 2005, his blood pressure was 126/84, 132/78, 133/86, 127/93, 133/90, 128/88, 143/94, 139/82, 126/88, 125/82 and 130/90.  In June 2005, he had a blood pressure reading of 138/95.  In September 2005, it was 128/86.  VA treatment records show that the Veteran had a blood pressure reading of 137/88 in January 2007 and 122/70 in March 2007.

VA treatment records from January 2008 indicate that the Veteran's hypertension was stable with medication.

The Veteran was afforded a VA examination for his hypertension in September 2008.  On examination, the Veteran reported that he was diagnosed with hypertension in Bosnia in 2002.  He was put on medication at that point.  His medications at the time of examination included: Lisinopril 20 mg once a day, Amlodipine Besylate 10 mg once a day.  The examiner stated that the Veteran's dose of Amlodipine had been doubled from 5 to 10 because blood pressure control was suboptimal.  The examiner noted that the Veteran had some orthostatic dizziness when he suddenly got up from a supine position.  He did not have pre-syncope or syncope.  No chest pains were noted.  The examiner stated that the Veteran's exercise tolerance was limited to about two blocks secondary to immense fatigue which he attributed to hepatitis C.  There was no dyspnea on exertion or orthopnea.  No leg swelling was noted and he denied having any side effects from his blood pressure medication.  On examination, his blood pressure readings were: 138/84, 135/79, and 140/82.  

At his March 2011 Board hearing, the Veteran reported that he would sometimes get dizzy as a result of his hypertension.  The Veteran reported that his blood pressure readings averaged between 95 and 101.  He also stated that blood pressure varied depending on how active he was.  He reported taking blood pressure medication once a day.  He finally stated that his hypertension had worsened since his September 2008 VA examination.  

VA treatment records from August 2011 indicate that the Veteran's hypertension was uncontrolled on Metoprolol and Benazepril.  The Veteran admitted he had not been taking his Benazepril consistently.

The Veteran failed to report for VA examination scheduled in June 2014. 

VA treatment records from December 2014 indicate that the Veteran's blood pressure was 125/73. 

VA treatment records from January 2015 indicate that the Veteran had a blood pressure reading of 150/84.  In December 2015, the Veteran reported that some of his blood pressure reading had been elevated but when he took Metoprolol and Benazepril, he did not have any issues.

As noted above, in addition to failing to report for his most recent VA examination scheduled in October 2016, a review of the Veteran's most recent VA treatment records shows that he also has failed to show for VA outpatient treatment visits.

Based on the evidence above, the Board finds that an initial compensable rating for hypertension is not warranted.  The evidence of record shows that the Veteran's diastolic pressure has not been predominantly 100 or more and his systolic pressure has not been predominantly 160 or more at any time during the appeal period.  Therefore, the Veteran's hypertension does not more closely approximate the criteria contemplated in the compensable rating.  See 38 C.F.R. § 4.104, DC 7101 (2016).  The Board acknowledges that, at times during the appeal period (specifically in December 2004 and January 2005), the Veteran's systolic pressure was in excess of 160.  Considering the totality of the evidence, however, the Board finds that his systolic pressure has not been predominantly 160 or more.  Additionally, the Veteran has denied any side effects to his hypertension medication.  To the extent that the Veteran has asserted that he gets headaches as a result of his hypertension, as noted above, the Board has referred this claim for AOJ adjudication.

The Board also has considered whether a staged rating is appropriate.  As outlined above, the Veteran's symptomatology has not warranted a compensable disability rating at any time during the pendency of this claim.  As such, staged ratings are not warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Board notes that, in reaching the above-noted determinations, the lay statements of record have been considered.  Specifically, the Board has considered the Veteran's lay statement that his diastolic pressure averaged between 95 and 101.  The Board also has considered his statements that his hypertension had worsened since his September 2008 VA examination.  The Board finds the Veteran's VA treatment records dated from September 2008 to September 2016 highly probative in showing that his diastolic pressure was not predominantly 100 or more.  The Board again notes that the Veteran was given the opportunity to attend two VA examinations to determine the current nature and severity of his hypertension but he failed to report for them.  Therefore, the Board finds that the lay assertions made in support of his higher initial rating claim for hypertension are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the current nature and severity of his service-connected hypertension.  See 38 C.F.R. § 3.159(a)(1) (2016).  Accordingly, the Board finds that the claim for a higher initial rating for hypertension must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to an initial compensable rating for hypertension is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


